Velazquez-JA v. State                                               






NO. 10-90-151-CR

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          JOSE ANTONIO VELAZQUEZ,
                                                                                            Appellant
          v.

          THE STATE OF TEXAS,
                                                                                            Appellee

* * * * * * * * * * * * *

From 361st Judicial District Court
Brazos County, Texas
Trial Court # 19,013-361

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          Appellant was convicted by a jury on a plea of guilty of the offense of possession of
cocaine, for which he was sentenced to confinement for 15 years in the Institutional Division of
the Texas Department of Criminal Justice plus a fine of $5,000.
          Appellant has filed a request in this court, personally signed and verified by Appellant and
approved as to form and content by his attorney, to have his notice of appeal withdrawn.  No
decision of this court having been delivered prior to the receipt of this request for withdrawal of
his notice of appeal, Appellant's request is granted.  The appeal is dismissed.
                                                                                 PER CURIAM
Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed March 7, 1991
Do not publish